
	

113 S889 IS: Servicemembers' Choice in Transition Act of 2013
U.S. Senate
2013-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 889
		IN THE SENATE OF THE UNITED STATES
		
			May 7, 2013
			Mr. Boozman (for
			 himself, Mr. Manchin,
			 Mr. Moran, and Mr. Tester) introduced the following bill; which was
			 read twice and referred to the Committee
			 on Veterans' Affairs
		
		A BILL
		To amend title 10, United States Code, to improve the
		  Transition Assistance Program of the Department of Defense, and for other
		  purposes. 
	
	
		1.Short titleThis Act may be cited as the
			 Servicemembers' Choice in Transition
			 Act of 2013.
		2.Contents of Transition
			 Assistance Program
			(a)In
			 generalSection 1144 of title
			 10, United States Code, is amended—
				(1)in subsection (b),
			 by adding at the end the following new paragraph:
					
						(9)Provide information about
				disability-related employment and education
				protections.
						;
				(2)by redesignating
			 subsections (c), (d), and (e) as subsections (d), (e), and (f), respectively;
			 and
				(3)by inserting after
			 subsection (b) the following new subsection (c):
					
						(c)Additional
				elements of programThe mandatory program carried out under this
				section shall include—
							(1)for any member who
				plans to use the member’s entitlement to educational assistance under title
				38—
								(A)instruction
				providing an overview of the use of such entitlement; and
								(B)testing to
				determine academic readiness for post-secondary education, courses of
				post-secondary education appropriate for the member, courses of post-secondary
				education compatible with the member’s education goals, and instruction on how
				to finance the member’s post-secondary education; and
								(2)instruction in the
				benefits under laws administered by the Secretary of Veterans Affairs and in
				other subjects determined by the Secretary
				concerned.
							.
				(b)Deadline for
			 implementationThe program carried out under section 1144 of
			 title 10, United States Code, shall comply with the requirements of subsections
			 (b)(9) and (c) of such section, as added by subsection (a), by not later than
			 April 1, 2015.
			(c)Feasibility
			 studyNot later than 270 days
			 after the date of the enactment of this Act, the Secretary of Veterans Affairs
			 shall submit to the Committees on Veterans’ Affairs of the Senate and the House
			 of Representatives the results of a study carried out by the Secretary to
			 determine the feasibility of providing the instruction described in subsection
			 (b) of section 1142 of title 10, United States Code, at all overseas locations
			 where such instruction is provided by entering into a contract jointly with the
			 Secretary of Labor for the provision of such instruction.
			
